NO. 07-06-0176-CR
                                       07-06-0177-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 11, 2006
                          ______________________________

                       ALEISTER CARLTON BULL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

           NO. 36932-B, 36933-B; HONORABLE JOHN B. BOARD, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                       ORDER ON ABATEMENT AND REMAND


       Appellant Aleister Carlton Bull, acting pro se, has appealed his conviction and

sentence. A copy of a notice of appeal was filed with this Court on May 1, 2006. The

clerk’s record and reporter’s record have not been filed. Pending before this Court is a

request from the appellant requesting the Court to appoint an attorney to represent him.

In the interest of judicial efficiency we abate this appeal and remand the cause to the trial

court to conduct a hearing and determine whether appellant is indigent and entitled to

appointment of counsel.
       Should the trial court determine that appellant is indigent, then the trial court shall

take such measures as may be necessary to assure appellant effective assistance of

counsel, including the appointment of counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the order

appointing counsel. Finally, the trial court shall execute findings of fact, conclusions of law,

and such orders as the court may enter regarding the aforementioned issues and cause

its findings and conclusions to be included in a supplemental clerk's record to be filed in

this court no later than Monday, June 12, 2006.




                                                   Per Curiam


Do not publish.




                                               2